Title: To Thomas Jefferson from Stephen Thorn, 19 February 1801
From: Thorn, Stephen
To: Jefferson, Thomas



Honoured Sir
George Town Feby 19th: 1801

Some time in December last, I had the honour of sending you by post, a large packet of Letters from Mr Paine at Paris, particularly entrusted to my care by the writer, which with the books accompanying the same, I hope you have received.—Permit me to congratulate you on your late appointment to the Office of President of the United States—It will greatly add to the triumph of Republican principles in Europe as well as in the Country where fair freedom rose
Having been several years in Europe, nay throughout the greatest part thereof, and during a long residence in paris, have followed up the history of the French Revolution, being assisted by several literary characters there of great respectability in some observations thereon; to complete which, as well as to arange some private concerns in that Country, where I have a landed property, makes me desirous to return there—therefore as the treaty is adopted and we have no consular agent at Havre, I could wish for that appointment, and to return by the first public occasion—The enclosed papers are  submitted for your consideration, besides my friend Col Lyon, and who has known me from a boy, will give you any information respecting me—
Salut et respect 

Stepn. Thorn

